Citation Nr: 0603494	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  The veteran has been determined to be 
incompetent for VA purposes, and the appellant is his 
guardian/custodian.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Regional 
Office (RO) that denied the appellant's claim, filed on 
behalf of the veteran, for service connection for 
schizophrenia.  By decision dated in March 2002, the Board 
affirmed the denial of the claim.  The appellant filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated December 11, 
2002, granted a Joint Motion to Remand and to Stay 
Proceedings, and vacated the Board's decision.  The Board 
remanded the claim in November 2003 and again in July 2005 
for additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a psychiatric disability, to include 
schizophrenia.

2.  Schizophrenia was first present many years after service, 
and there is no clinical evidence to link it to service.

CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service; nor may schizophrenia be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in March 2004.  The letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  In this regard, it must be pointed 
out that the National Personnel Records Center has indicated 
that there are no records available from Fort Riley or the 
hospital located at that facility.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to this claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records disclose that there were no 
complaints or clinical findings relative to a psychiatric 
disorder on examination for entrance into service in January 
1974.  The record establishes the veteran was seen in 
September 1975 for complaints of a headache that had been 
present since the previous day when he hit his head on a 
pipe.  Several days later, it was reported that he had 
experienced a headache since the original injury.  It was 
indicated that there was no relief with medications.  An 
examination was negative.  

The record reflects the fact that the veteran was convicted 
by a general court-martial in August 1975.  A note dated in 
October 1975 from the commanding officer indicates that the 
veteran was rebellious, resented authority and showed no 
interest in his job or unit.  His appearance was below 
standard despite repeated inspections and counseling at all 
levels of the chain of command.  

A progress note dated in December 1975 reveals that the 
veteran displayed a very negative attitude and his potential 
was extremely limited.  It was observed that he seemed to 
have established a pattern of either refusing or disobeying 
lawful orders.  
Another note dated in December 1975 reveals that the veteran 
was seen without records and he was very reluctant to share 
background information.  The examiner characterized it as 
rather difficult to make an accurate appraisal of the 
veteran.  It was reported that the veteran had been placed in 
closed confinement the previous day for refusing a lawful 
order to shave.  It was stated that the veteran was very 
angry and frustrated with the Army because he felt that he 
had been treated unfairly in his unit.  It was further 
indicated that he had a defiant attitude towards authority in 
certain situations, and that he might react aggressively if 
sufficiently provoked, but that there was no long pattern of 
such behavior.  

On a report of medical history completed in conjunction with 
the separation examination in December 1975, the veteran 
denied frequent trouble sleeping, depression, excessive 
worry, loss of memory or nervous trouble.  On the separation 
examination in December 1975, a psychiatric evaluation was 
normal.

The veteran submitted a claim for VA pension benefits in 
January 1996.  He referred to a mental health condition, 
schizophrenia, and indicated that it had had its onset in 
1990.  He noted treatment at a VA hospital beginning in 
December 1995.

The veteran was hospitalized by the VA from December 1995 to 
February 1996.  He was admitted on a 60-day court order.  It 
was reported that the veteran had been aggressive at home.  
It was noted that he was verbally threatening to all his 
family members.  A psychosocial assessment during the 
hospitalization noted that the appellant reported that the 
veteran had experienced psychiatric problems since his 
discharge from service, but that his only hospitalizations 
were at a private facility in April and July 1995.  Following 
a mental status evaluation, the diagnoses were 
schizoaffective disorder and generalized anxiety disorder.  

A VA psychiatric examination was conducted in April 1996.  
The examiner related that an attempt was made to get some 
direct information from the veteran, but that he became 
angry, extremely hostile and threatening, stating that he did 
not need to give any information.  The veteran was excused 
from the examining room and information was obtained from the 
appellant, who had accompanied the veteran to the 
examination.  The appellant stated that the veteran had been 
stationed in Germany and that something had happened while he 
was there, the nature of which was unclear to her.  She 
reported that as a result of what occurred in Germany, the 
veteran faced a court-martial, was found guilty and served 
time in the brig.  She stated that at the time of the 
veteran's discharge, he was given a plane ticket to return 
home, but on arrival at the airport, he had no 
identification.  She added that because of the strange 
behavior he exhibited, the airport police attempted to take 
the veteran into custody, but he ran away.  The appellant 
stated that the next thing she heard was that the veteran was 
in California.  She reported that the veteran had lived with 
her for the past few years.  She noted that he was admitted 
to a private hospital because of his violent, threatening 
behavior on two occasions.  The diagnosis was schizophrenia, 
paranoid type.  This was based on ideas of reference, hostile 
threatening affect and oppositional attitude and behavior. 

The veteran was again hospitalized by the VA from October to 
November 1996.  The diagnosis was schizophrenia, chronic 
undifferentiated type.

A VA field examination was conducted in January 1997.  It was 
noted that the veteran was irate and foul-mouthed for the 
entire time.  He remained totally fixated on his military 
time, the details of which were in the examiner's previous 
report.  It was stated that the veteran received a bad 
discharge (which was eventually upgraded), but that he would 
not let go of this and he raved incessantly about the 
injustices he had experienced.  

In a report dated in December 1997, representatives of 
Community Mental Health Services noted that the veteran had 
been a client since October 1996.  It was noted that the 
veteran presented with disorganized cognition and behavior.  
He was frequently agitated, had poor hygiene and reported 
hearing voices.  The appellant described a long history of 
these symptoms, with the most coinciding with the veteran's 
military service.  It was noted that without having access to 
the veteran's military records, one must assume that it was 
as likely as not that when the veteran left the service, he 
was exhibiting symptoms of schizophrenia.  The report noted 
that the appellant reported that the veteran had experienced 
his first psychotic episode while in service.

The veteran was seen by a private psychiatrist in January 
1999.  The veteran stated that he had done well in service 
until June 1975 when he had some difficulties with his unit 
and had a court-martial for disobeying orders.  The examiner 
noted as further history that it had been eventually decided 
that due to the veteran's attitude, he would be discharged 
from service.  It was indicated that the reason listed on the 
discharge certificate for his separation from service was 
misconduct, frequent incidents of a discreditable nature with 
civilian or military authorities.  A review by the examiner 
of paperwork provided by the appellant did not indicate any 
military evaluation suggesting any type of psychotic 
behavior.  It was noted that the veteran never had a true 
psychiatric evaluation, at least in the documentation that 
was provided.  It was also noted the appellant stated that 
the veteran had not been the same since service, and that his 
behavior had markedly deteriorated.  The veteran and the 
appellant reported that all his behavior deteriorated within 
the year after his separation from service.  Following a 
mental status evaluation, the diagnosis was paranoid 
schizophrenia.  The examiner commented that without complete 
military records, one could only assume that it was as likely 
as not that when the veteran left the service, he was 
exhibiting symptoms of schizophrenia.  It was further opined 
that more likely than not, the veteran's condition had 
deteriorated within the year after his discharge from 
service, and the stress of the last few months that he was in 
service contributed to his deterioration.  

In a statement dated in March 1999, a VA physician reported 
that the veteran's mother had compiled historical information 
to chronicle the veteran's condition before he went into 
service and was able to show that he deteriorated mentally 
after he returned from military service.  It was the 
physician's opinion that the veteran's experiences in service 
highly contributed to his nervous breakdown.  It was 
concluded that it was more likely than not that the veteran's 
experiences in the military triggered the symptoms of his 
schizophrenic condition.

The veteran was again afforded a psychiatric examination by 
the VA in May 1999.  The examiner noted that he had reviewed 
the veteran's claims folder, and summarized the findings.  
Based on his review of the veteran's claims folder, the 
examiner stated that he could find no evidence that the 
veteran had manifested any symptoms of a mental disorder 
while in service.  It was further opined that neither the 
veteran in the interview with the examiner, nor the records, 
indicate that he had ever been referred to mental health 
personnel while in service.  The examiner related that the 
first indication that he had based on the information in the 
claims folder of hospitalization was perhaps some time in the 
late 1980's or early 1990.  On the basis of the appellant's 
statements, the information provided by the veteran and the 
information in the claims folder, the examiner found "no 
evidence that he [the veteran] had a mental disorder prior to 
entering the service, or that he developed a mental disorder 
while he was in the service, and that service aggravated that 
disorder, nor could I [the examiner] find any evidence that 
he developed a mental disorder until perhaps ten years post-
discharge from service."  

The examiner noted that in the March 1999 statement from the 
VA physician, no basis was provided for the conclusion that 
the veteran's illness occurred before or during service.  He 
stated that it continued to be his opinion that the veteran 
suffered from a schizophrenic disorder, paranoid type, but as 
far as the onset of that illness, he could go back no further 
than perhaps the late 1980's or 1990 as the veteran himself 
indicated.  

The examination report shows that the veteran's mother 
accompanied the veteran to the examination.  It was reported 
that she had a folder full of documents, including copies of 
some of the service records, and letters she had written to 
various people and their responses.  She alleged that the 
veteran was having difficulty while in service and referred 
to his having bumped his head against a pipe in service.  The 
examiner commented that the reason the veteran was not 
scheduled to undergo psychiatric evaluation in service was 
that he was complaining only of physical problems.  He 
concluded that the veteran was severely disabled due to 
schizophrenia.  It was his opinion that it was more likely 
than not that schizophrenia had its origin approximately ten 
years after service and did not arise while the veteran was 
in service and, likewise, was not aggravated by service.  

The appellant and veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge in December 2001 
consistent with the aforementioned medical reports.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
schizophrenia becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The service medical records show no complaints or findings 
suggestive of a psychiatric disability, to include 
schizophrenia.  While it is true, as alleged, that the 
veteran hit his head on a pipe during service, the only 
complaint at that time involved a headache.  It is 
significant to observe that a psychiatric evaluation in 
December 1975, shortly before his discharge from service, 
revealed no abnormality.  There is no clinical evidence in 
the record of any treatment for psychiatric complaints for 
many years following the veteran's separation from service.  
In this regard, the Board notes that a VA physician concluded 
that the reason the veteran did not receive psychiatric 
evaluation during service was that his complaints were of a 
physical nature and were not indicative of a psychiatric 
disability.  

The Board concedes that private and VA physicians of record 
have concluded that the veteran's in-service experiences 
triggered his schizophrenia.  In addition, in the report from 
Community Mental Health Services dated in December 1997, it 
was noted that the appellant related that the veteran had had 
his first psychotic experience during service.  Initially, 
the Board notes that the appellant was not with the veteran 
at that time and, of greater significance, is not a medical 
expert.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, the appellant's lay assertions to the 
effect that the veteran had a psychotic episode during 
service or that his currently diagnosed schizophrenia is 
related to service are neither competent nor probative of the 
issue in question.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In this case, the Board finds the opinions expressed by the 
VA examiner following the May 1999 VA psychiatric examination 
to be more persuasive than the conclusions of the private 
physician or the VA physician in March 1999.  Initially, it 
must be observed that the VA examiner concluded that the 
veteran's schizophrenia was not present prior to service and 
had its onset many years after service.  It must also be 
noted that the May 1999 examiner observed that the VA 
physician who wrote the statement supporting the appellant's 
claim in March 1999 provided no basis for her opinion.  It is 
significant to point out that the opinion provided by the VA 
physician in May 1999 was based on a review of the claims 
folder.  In contrast, the opinions rendered by the private 
physician in January 1999 and by the VA physician in March 
1999 were apparently based largely on the history provided by 
the veteran and/or the appellant.  Indeed, the private 
psychiatrist acknowledged that since he did not have the 
veteran's military records, he could only assume that the 
veteran was exhibiting symptoms of schizophrenia when he was 
discharged from service.  The fact that the veteran denied 
any psychiatric problems at the time of his separation from 
service, and that a psychiatric evaluation was normal at that 
time, support the conclusion that the veteran did not exhibit 
any psychiatric problems during service.  The initial 
clinical documentation of schizophrenia was many years after 
service.  The competent medical evidence fails to establish 
that it is related to service.  

In addition, the Board notes that during the hearing before 
the undersigned in December 2001, there was testimony to the 
effect that the veteran had not sought psychiatric treatment 
prior to 1995.  (See December 12, 2001 hearing transcript, 
pages 8-10.)  This also supports the conclusion that the 
veteran's schizophrenia was first clinically demonstrated 
many years after service.  The Board finds that the opinion 
of the VA physician following the comprehensive psychiatric 
examination in May 1999, which included a review of the 
claims folder, is of greater probative value than those 
opinions predicated on the veteran's subjectively reported 
history, not supported by the record in pertinent part, and 
made without the benefit of a review of the claims folder.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
schizophrenia.


ORDER

Service connection for schizophrenia is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


